—In an action to rescind a stipula*480tion of settlement, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Lifson, J.), dated September 18, 2000, which, after a nonjury trial, is in favor of the plaintiff and against her.
Ordered that the judgment is affirmed, with costs.
Stipulations of settlement are favored by the courts and are not lightly set aside (see, Quality Ceramic Tile & Marble Co. v Cherry Val. Ltd. Partnership, 259 AD2d 607; Golfinopoulos v Golfinopoulos, 144 AD2d 537, 538). However, where a stipulation of settlement is manifestly unfair and one-sided due to a spouse’s overreaching, it can be rescinded (see, Christian v Christian, 42 NY2d 63, 72-73). Moreover, while evidence that one spouse was not represented by an attorney is insufficient, alone, to find overreaching, it is a significant factor in determining whether the parties entered into the stipulation freely and fairly (see, Jaus v Jaus, 168 AD2d 487, 488). The record supports the Supreme Court’s finding that the stipulation of settlement was unconscionable and the product of the defendant’s overreaching, and that it should, therefore, be rescinded (see, Vandenburgh v Vandenburgh, 194 AD2d 957, 958). Krausman, J.P., Friedmann, Adams and Crane, JJ., concur.